 NOT FOR PUBLICATION
                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY


         CHAMBERS OF                                                MARTIN LUTHER KING COURTHOUSE
   SUSAN D. WIGENTON                                                        50 WALNUT ST.
  UNITED STATES DISTRICT JUDGE                                            NEWARK, NJ 07101
                                                                              973-645-5903

                                         October 23, 2018

Joseph W. Denneler, Esq.
Salmon, Ricchezza, Singer & Turchi, LLP
Tower Commons
123 Egg Harbor Road, Suite 406
Sewell, NJ 08080
Counsel for Plaintiffs

William P. Hunnell
3901 Rustic Mill Dr.
Apex, NC 27539
Defendant Pro Se

             LETTER OPINION FILED WITH THE CLERK OF THE COURT

       Re:     Del Greco v. Hunnell
               Civil Action No. 17-9762 (SDW) (LDW)

Litigants:

       Before this Court is Defendant William P. Hunnell’s Motion to Vacate Default Judgment
entered against him on August 9, 2018. (Dkt. No. 20.) This Court, having considered the parties’
submissions, having reached its decision without oral argument pursuant to Federal Rule of Civil
Procedure 78, and for the reasons discussed below, denies Defendant’s motion.


DISCUSSION
       A. Standard of Review

        Rule 60 creates a mechanism to relieve parties from judgments that create an unjust result.
See, e.g., Boughner v. Sec’y of Health, Educ. & Welfare, 572 F.2d 976, 977 (3d Cir. 1978). Rule
60(b) provides the bases upon which a court may “relieve a party . . . from a final judgment, order
or proceeding,” and include mistake, excusable neglect, newly discovered evidence, fraud, or “any
other reason that justifies relief.” Fed. R. Civ. P. 60(b)(1)-(6). Motions made pursuant to Rule 60
“must be made within a reasonable time.” Fed. R. Civ. P. 60(c)(1).
         B. Defendant Has Not Shown That Entry of Default Judgment Was Unjust

        This Court assumes the parties’ familiarity with the procedural history of this matter and,
therefore, sets forth only the facts necessary and relevant to its decision. The instant motion
arises out of a dispute between the parties regarding a home inspection Plaintiffs conducted at a
home owned by Defendant. (Compl. ¶¶ 10-13.) Plaintiffs filed suit in this Court in October,
2017, alleging that Defendant defamed them and tortiously interfered with their business by
posting false reviews of Plaintiffs’ services on various websites and filing an unwarranted
complaint with state authorities. (Id. ¶¶ 14-16, 21-47, 48-60.) Defendant moved to dismiss the
Complaint, and this Court denied his motion on February 2, 2018. (Dkt. No. 5, 8, 9.)
        On March 1, 2018, Plaintiffs filed a request for default with the Court, and the request
was granted on March 14, 2018 for failure to plead or otherwise defend. (Dkt. No. 10.) On
March 27, 2018, Defendant wrote to the Court asking for a status update and provided a return
address of 19682 Greenleaf Plaza, Yorba Linda, CA 92886. (Dkt. No. 12.) On May 10, 2018,
Plaintiffs moved for default judgment against Defendant. (Dkt. No. 14.)
        In a letter dated May 9, 2018, but not mailed until May 23, 2018, Defendant again wrote
to the Court. (Dkt. No. 15.) In that letter, Defendant provided the same Yorba Linda return
address as in his March 27th letter, and referenced Plaintiff’s request for default, the Court’s entry
of default, and Plaintiff’s May 11, 2018 Motion for Default Judgment. 1 (Id.) Despite having
notice of those proceedings, Defendant did not oppose them. On August 9, 2018, this Court
entered default judgment in the amount of $4,260.41 against Defendant. (Dkt. No. 20.)
        This Court finds there is nothing unjust or unreasonable about the entry of default
judgment against Defendant and, therefore, no need for relief from its terms pursuant to Rule 60.
Although Defendant suggests in his letter that the Court had an incorrect mailing address for
him, (Dkt. No. 24 at 1), Defendant at all times bears the burden of providing the Court with
updated contact information. If mail was undeliverable to him, the fault is his. 2 However,
despite Defendant’s protestations, it is clear Defendant received notice of all of the proceedings
against him and had the opportunity to challenge the entry of default and the entry of default
judgment. He did not. His failure to oppose the motions without more is insufficient to satisfy
the requirements of Rule 60. Therefore, Defendant’s Motion to Vacate is DENIED.




1
  This Court initially denied Plainitiffs’ motion without prejudice on June 7, 2018. (Dkt. No. 16.) Plaintiffs refiled
on July 3, 2018. (Dkt. No. 18.)
2
  Defendant claims to have “promptly changed” his address with the United States Postal Service in July 2018.
(Dkt. No. 24 at 1.) Not only does this not appear to be the case, as mail sent to Defendant by the Court in July was
returned as undeliverable, (Dkt. No. 21), but that does nothing to eliminate Defendant’s obligation to update his
contact information directly with this Court.


                                                           2
CONCLUSION

        For the reasons set forth above, Defendant’s Motion to Vacate is DENIED. An appropriate
order follows.


                                                   ___/s/ Susan D. Wigenton_____
                                                   SUSAN D. WIGENTON, U.S.D.J.

Orig: Clerk
cc:   Parties
      Leda D. Wettre, U.S.M.J.




                                              3
